NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JASVIR SINGH,                                   No.    16-72321

                Petitioner,                     Agency No. A078-674-087

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Jasvir Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen removal proceedings. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010). We deny the petition for review.

      The agency did not abuse its discretion by denying Singh’s motion to reopen

where it was filed thirteen years after his final order of removal, see 8 C.F.R.

§ 1003.23(b)(1), and where Singh failed to establish materially changed

circumstances in India to qualify for the regulatory exception to the time limitation,

see 8 C.F.R. § 1003.23(b)(4)(i); Najmabadi, 597 F.3d at 990 (evidence must be

“qualitatively different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                          2                                    16-72321